NO. 07-06-0159-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JULY 18, 2006
______________________________

CRAE ROBERT PEASE, 

								Appellant

v.

THE STATE OF TEXAS, 

								Appellee
_________________________________

FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY;

NO. 683894; HON. WILLIAM E. BENDER, PRESIDING
_______________________________
 
Order on Sealed Records
________________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
	Crae Robert Pease (appellant) appealed his conviction and his appellate brief is
late.  However, it has been discovered that the trial court entered an order limiting access
to the record in this cause.  Given that an appeal in this cause has been perfected and this
court has plenary jurisdiction over the record, we modify the trial court's order dated June
1, 2006, limiting access to the record developed in Cause No. 683,894 filed with the Travis
County Clerk.  That portion of the June 1st order sealing the record in Cause No. 683,894,
filed with the Travis County Clerk is reversed, vacated or otherwise rendered null and void. 
The record is to be available for use by the litigants and their counsel of record per the
Texas Rules of Appellate Procedure and without any limitation imposed by the June 1,
2006 trial court order. 
	Finally, the deadline by which appellant must file his appellant's brief is extended
to August 18, 2006.  David M. Gonzalez, S.B.N. 24012711, is ordered to draft said brief
in a manner conforming with the Texas Rules of Appellate Procedure and file same in a
manner assuring its receipt by the clerk of this court no later than 5:00 p.m., August 18,
2006.  There will be no extension of this deadline, and his failure to comply with this order
will result in the initiation of disciplinary procedures with the State Bar of Texas and
contempt proceedings.
	It is so ordered.

							Per Curiam

Do not publish.







t and conclusions of
law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter's record transcribing the evidence and arguments presented at the
aforementioned hearing.  Additionally, the district court shall then file the supplemental
record and reporter's record transcribing the hearing with the clerk of this court on or before
November 10, 2005.  Should further time be needed by the trial court to perform these
tasks, then same must be requested before November 10, 2005.
	It is so ordered.
							Per Curiam
Do not publish.